Case: 17-10886    Date Filed: 12/13/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-10886
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 8:16-cr-00285-VMC-MAP-3

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                            versus

JOSE YECID CASTRO HURTADO,

                                                        Defendant-Appellant.
                          ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________
                                (December 13, 2017)

Before WILLIAM PRYOR, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
              Case: 17-10886      Date Filed: 12/13/2017   Page: 2 of 2


1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2